UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-27845 BIG TREE TOY GROUP, INC. (Name of registrant as specified in its charter) Colorado 84-1304106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) South Part 1-101, Nanshe Area, Pengnan Industrial Park on North Yingbinbei Road in Waisha Town of Longhu District in Shantou, Guangdong, China (Address of principal executive offices) (Zip Code) (86)-754-8323888 (Registrant’s telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: 10,350,179 shares of common stock are issued and outstanding as of May 15, 2013. BIG TREE GROUP INC AND SUBSIDIARIES FORM 10-Q March 31, 2013 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets - As of March 31, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Operations and ComprehensiveIncome - For the Three Months Ended March 31, 2013 and 2012(unaudited) 2 Consolidated Statements of Cash Flows - For the Three Months Ended March 31, 2013 and 2012 (unaudited) 3 Notes to Unaudited Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4 Controls and Procedures. 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information. 21 Item 6. Exhibits. 22 We used in this report, the terms “Big Tree," "we," "our," and "us" or the “Company” refers to Big Tree Group, Inc., a Colorado corporation and its wholly-owned subsidiaries Big Tree International Co., Ltd., a Brunei company, ("BT Brunei") and Shantou Big Tree Toys Co., Ltd., a Chinese company (“BT Shantou”). i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe, “expect," “anticipate," “estimate," “intend," “plan," “targets," “likely," “aim," “will," “would," “could," and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: • The circumstances resulting in the restatement of our financial statements and the material weaknesses in our internal control over financial reporting and in our disclosure controls and procedures; • Transactions with our related partieswhich may have resulted in violations of the Sarbanes-Oxley Act of 2002; • Fluctuations in our revenues based upon our revenue recognition policy; • Factors affecting consumer preferences and customer acceptance of new products; • Competition in the toy industry; • Loss of one or more key customers; • Dependence on third-party contract manufacturers; • Dependence on certain key personnel; • Inability to manage our business expansion; • Infringement by third parties on our intellectual property rights; • Our inadvertent infringement of third-party intellectual property rights; • Availability of skilled and unskilled labor and increasing labor costs; • Lack of insurance coverage and the impact of any loss resulting from product liability or third party liability claims or casualty losses; • Violation of Foreign Corrupt Practices Act or China anti-corruption laws; • Economic, legal restrictions and business conditions in China; • Limited public market for our common stock; and • Potential conflicts of interest between our controlling shareholders and our shareholders. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Item 1A. Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission. Other sections of this report include additional factors which could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. ii Item 1. Financial Statements BIG TREE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Uanaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance of $131,711 and $54,135, respectively Inventories Other receivables Prepaid expenses Advance to suppliers - related parties Advance to suppliers Total Current Assets Security deposit - related party Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Loan payable Loan payable - related party - Advance from customers Salaries payable Other payables Taxes payable - Due to related parties Total Current Liabilities Loans payable- related party - long term Total Liabilities SHAREHOLDERS' EQUITY: Preferred stock No par value; 20,000,000 shares authorized; No shares issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock $0.00001 par value; 100,000,000 shares authorized; 10,350,179 and 10,200,179 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Due from related party ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. - 1 - BIG TREE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March 31, (As Restated) Revenues $ $ Cost of revenues Gross profit OPERATING EXPENSES: Selling expenses General and administrative Total operating expenses Operating income OTHER INCOME (EXPENSES): Other income (expenses) ) Interest (expense) income, net ) Total other income (expenses) ) Income before income taxes Income taxes - - Net income $ $ COMPREHENSIVE INCOME: Net income $ $ Foreign currency translation income COMPREHENSIVE INCOME $ $ NET INCOME PER COMMON SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See accompanying notes to unaudited consolidated financial statements - 2 - BIG TREE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, (As Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation - Bad debt expense - Changes in operating assets and liabilities: Accounts receivable ) ) Advance to suppliers ) Advance to suppliers-related parties ) Prepaid expenses and other current assets ) Inventories ) Accounts payable and accrued expenses Other payables ) Taxes payable ) Advance from customers ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party advances Repayment of related parties advances ) - Due from related party ) - Proceeds from loans payable Net cash (used in) provided by financing activities ) Effect of exchange rate on cash 93 Net decrease in cash ) ) Cash- beginning of year Cash - end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $ $ - See accompanying notes to unaudited consolidated financial statements - 3 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 NOTE 1 – ORGANIZATION AND OPERATIONS The Company Big Tree Group, Inc. (formerly Transax International Limited) (“we”, “us”, “our,” or the "Company") was incorporated in the State of Colorado in 1987. Prior to December 2011, the Company, through its subsidiary, Medlink Conectividade em Saude Ltda (“MedlinkConectividade”) was an international provider of information network solutions specifically designed for healthcare providers and health insurance companies. On April 4, 2011, pursuant to a Quota Purchase and Sale Agreement amongst Transax Limited, QC Holding I Participacoes S.A., a corporation organized under the laws of Brazil (“QC Holding”), and MedlinkConectividade, the Company sold 100% of its interest in MedlinkConectividade to QC Holding. From April 4, 2011 until December 30, 2011, we had nominal assets, no revenues and limited operations consisting of financial reporting, general administration, and seeking new business opportunities with a merger candidate. On December 30, 2011, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement") with Big Tree International Co., Ltd., a Brunei company (“BT Brunei”) and its shareholder, Lins (HK) International Trading Limited (“BT Hong Kong”). Under the Share Exchange Agreement, we exchanged 6,500,000 shares of our Series C Convertible Preferred Stock (the "Series C Preferred Stock") to acquire 100% of the issued and outstanding shares of BT Brunei from its sole shareholder BT Hong Kong. Each share of the Series C Preferred Stock was convertible into one share of our common stock after giving effect to a pending 1 for 700 reverse stock split (the “Reverse Stock Split”) and represented approximately 65% of the issued and outstanding shares of our common stock,and is hereinafter referred to as the “Exchange”. On December 30, 2011, BT Hong Kong became a shareholder of the Company. The Share Exchange Agreement was approved by our Board of Directors on December 30, 2011 and no approval of our shareholders was necessary under Colorado law.The transaction was accounted for as a reverse merger and recapitalization of BT Brunei whereby BT Brunei is considered the acquirer for accounting purposes and the 6,500,000 shares of our Series C Preferred Stock were accounted for as paid in capital ofour company.As a result of the consummation of the ShareExchange, BT Brunei and its subsidiary, Shantou Big Tree Toys Co., Ltd., a Chinese company (“BT Shantou”), are now our wholly-owned subsidiaries.Accordingly, the historical financial statements are those of BT Brunei and BT Shantou upon the consummation of the Share Exchange transaction on December 30, 2011. Management of BT Brunei and BT Shantou has assumed operational, management and governance control immediately following the reverse merger transaction. After the acquisition of BT Brunei, we are in the business of toys sourcing, distribution and contractual manufacturing targeting international and domestic distributors and customers in the toys industry. Our main business focus is to function as a “one stop shop” for the sourcing, distribution and specialty manufacturing of toys and related products.The Company conducts these operations through both BT Brunei and ourBT Shantou subsidiary. We are located in Shantou City of Guangdong province, the geographical region well-known for toys manufacturing and exporting in China. We are not a manufacturer. We provide procurement services for international toy distributors and wholesalers, including identifying, evaluating, and engaging one or more local manufacturers, trading companies or distributors for the requested supply of toys, as well as original equipment manufacturing (“OEM”) services. The OEM services include engaging toy manufacturers directly or through other toy trading companies or distributors to either manufacture toys to specific specifications requested by our customers, or customize an existing toy product to meet our customer’s request such as through changes in mechanical functionality, appearance, physical dimension, and materials. We sources a wide variety of toys made of plastic, wood, metal, wool, and electronic materials, primarily targeting children from infants to teenagers. We enable our customers to view these toys either through our website or at our extensive toy showrooms located in Shantou, China. Customers can easily contact our online representatives for inquiry and place orders, or visit the toy showrooms and choose from the displayed toy samples provided by our manufacturing partners. In 2009, BT Shantou developed a proprietary construction toy consisting of plastic pieces that can plug-in together to make a wide variety of objects. We registered the patents for its utility model and design in Hong Kong and mainland China during 2010 and 2011. On June 1, 2010, BT Shantou entered into a 10-year contract manufacturing agreement with Shantou Xinzhongyang Toy Industrial Co., Ltd.(“Xinzhongyang”), a related party, to produce this proprietary toy under the name of Big Tree Educational Magic Puzzle (the “Big Tree Magic Puzzle”). Basis of presentation The accompanying unaudited consolidated financial statements for the three month periods ended March31, 2013 and 2012 have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). The consolidated unaudited financial statements for the interim periods presented are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the periods presented. Financial results for interim periods are not necessarily indicative of results that should be expected for the full year. The accompanying unauditedconsolidated financial statements reflect the consolidated financial position and result of operations of the Company and our subsidiaries, BT Brunei and BT Shantou.All significant intercompany accounts and transactions have been eliminated in consolidation. - 4 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Foreign Currency Translation The reporting currency of the Company is the U.S. dollar. Our functional currency is the Chinese Renminbi (“RMB”).In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Section 830-20-35, the unaudited consolidated financial statements were translated into United States dollars using balance sheet date rates of exchange for assets and liabilities, and average rates of exchange for the period for the income statements.Net gains and losses resulting from foreign exchange transactions were included in the unaudited consolidated statements of operations and comprehensive income.Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in other comprehensive income or loss within the shareholders’ equity. RMB is not a fully convertible currency.All foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange.The exchange rate adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC, which are determined largely by supply and demand.Translation of amounts from RMB into United States dollars (“$”) was made at the following exchange rates for the respective periods: Balance sheet: As of March 31, 2013 RMB 6.2666 to $1.00 As of December 31, 2012 RMB 6.3011 to $1.00 Statement of operations and comprehensive income and cash flows: Three months ended March 31, 2013 RMB 6.2769 to $1.00 Three months ended March 31, 2012 RMB 6.2976 to $1.00 Cash flows from the Company's operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. Use of estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates for the three months ended March 31, 2013 and 2012 include the allowance for doubtful accounts on accounts receivable, allowance for obsolete inventory, the useful life of property and equipment and intangible assets, and the valuation of stock-based compensation. Fair value of financial instruments We adopted the guidance of ASC 820 for fair value measurements which clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts receivable, accounts payable and accrued expenses, and loans payable approximate their fair market value based on the short-term maturity of these instruments. We did not identify any assets or liabilities that are required to be presented on the balance sheets at fair value in accordance with the accounting guidance. - 5 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 ASC 825-10 “Financial Instruments”, allows entities to voluntarily choose to measure certain financial assets and liabilities at fair value (fair value option). The fair value option may be elected on an instrument-by-instrument basis and is irrevocable, unless a new election date occurs. If the fair value option is elected for an instrument, unrealized gains and losses for that instrument should be reported in earnings at each subsequent reporting date. We did not elect to apply the fair value option to any outstanding instruments. Cash and equivalents For purposes of the consolidated statements of cash flows, we consider all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. We maintain cash and cash equivalents with various financial institutions mainly in the PRC and Hong Kong. Balances in banks in the PRC and Hong Kong are uninsured. Accounts receivable Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts. The allowance for doubtful accounts reflects our best estimate of the amount of probable credit losses in our existing accounts receivable. We determined the allowance based on historical write-off experience, customer specific facts and economic conditions. Bad debt expense is included in general and administrative expense, if any. Outstanding account balances are reviewed individually for collectability. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. Inventories We value inventories, consisting of finished goods only, at the lower of cost or market value. Cost is determined on the first in-first out method. We regularly review our inventories on hand and, when necessary, record a provision for excess or obsolete inventories based primarily on the current selling price. As of March 31, 2013 and December 31, 2012, there were no charges for inventory reserve provision. Prepaid expenses Prepaid expenses primarily consist of prepaid advertising expenses and prepaid taxes. Advance to suppliers (related and non-related parties) Advance to suppliers consist of advance to suppliers for merchandise that had not yet been shipped. Property and equipment Property and equipment are recorded at cost.Expenditures for major additions and betterments are capitalized.Maintenance and repairs are expensed as incurred.Depreciation of property and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful lives.Upon sale or retirement of property and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in operations.Leasehold improvements, if any, are amortized on a straight-line basis over the lease period or the estimated useful life, whichever is shorter.Upon becoming fully amortized, the related cost and accumulated amortization are removed from the accounts. Impairment of long-lived assets In accordance with ASC 360, our long-lived assets, which include property and equipment, and automobiles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. We assess the recoverability of our long-lived assets by comparing the projected undiscounted net cash flows associated with the related long-lived asset or group of long-lived assets over their remaining estimated useful lives against their respective carrying amounts.Impairment, if any, is based on the excess of the carrying amount over the fair value of those assets.Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives.We determined there were no impairments of long-lived assets as of March 31, 2013 and December 31, 2012. - 6 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 Advance from customers Advance from customers represent prepayments to us for merchandise that had not yet been shipped to customers. Revenue recognition We follow the guidance of ASC 605, "Revenue Recognition,” and the Securities and Exchange Commission's Staff Accounting Bulletin (“SAB”) No. 104 and SAB Topic 13 for revenue recognition. Revenues for our product sales are recognized when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists through a formal purchase order or contract; (ii) delivery of the products has occurred and risks and rewards of ownership have passed to the customer; (iii) the selling price is both fixed and determinable based on agreement between us and our customer; and (iv) collectability is reasonably assured. For any advance payments from customers, revenues are deferred until such a time when all the four criteria mentioned above are fully met. Revenue is accounted for in accordance with the ASC 605-45, reporting revenue either gross as a principal or net as an agent depending upon the nature of the sales transaction. Revenue is recognized on a gross basis when the Company determines the sale meets the conditions of ASC 605-45, “Reporting Revenue Gross as a Principal versus Net as an Agent.” When the Company does not meet the criteria for gross revenue recognition under ASC 605-45,the Company reports the revenue on a net basis. In accordance with ASC 605-45-45, “Principal Considerations - Other Presentation Matters”, we report our revenues from sales of toys as follows: Revenue Recognition (1) For the first quarter of 2013 For the first quarter of 2012 (as restated) Allocation of Revenues Gross Method Net Method Total Gross Method Net Method Total Revenues, excludingsalesreported on net basis $ $ - $ $ $ - $ Net Revenues from sales reported on net basis - - Total Revenues $ (1)Certain revenues from our sales are based on a net reporting because they do not meet the criteria for gross reporting method pursuant to ASC 605-45-45.This means that all cost of purchases from those sales will be netted with the sales revenues generated by the sale of those toys. All other revenues from sales are based on gross reporting pursuant to criteria outlined in ASC 605-45-45, as follows: • we are the primary obligor to provide the product or services desired by our customers; • we have discretion in supplier selection. • we have latitude in establishing price; • we have credit risk – see Note 10 for customer concentrations and credit risk; and • we have inventory risk before customer order and upon customer return; Income taxes We account for income taxes under ASC 740, “Expenses – Income Taxes”. ASC 740 requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carry forwards. ASC 740 additionally requires the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets. All of BT Shantou operations are in the PRC and are governed by the Income Tax Law of the People’s Republic of China and local income tax laws (the PRC Income Tax Law”). Pursuant to the PRC Income Tax Law, we are subject to tax at a maximum statutory rate of 25% (inclusive of state and local income taxes). Big Tree International Co., Ltd. (“BT Brunei”) was incorporated in the State of Brunei Darussalam, and is not subject to any corporate income taxes in accordance to the laws and regulations of that country. - 7 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 We applied the provisions of ASC 740-10-50, “Accounting for Uncertainty in Income Taxes”, which provides clarification related to the process associated with accounting for uncertain tax positions recognized in our financial statements. Audit periods remain open for review until the statute of limitations has passed. The completion of review or the expiration of the statute of limitations for a given audit period could result in an adjustment to the Company’s liability for income taxes. Any such adjustment could be material to the Company’s results of operations for any given quarterly or annual period based, in part, upon the results of operations for the given period. As of March 31, 2013, we had no uncertain tax positions, and will continue to evaluate for uncertain positions in the future. Value added taxes Pursuant to the Provisional Regulation of China on Value Added Tax (“VAT”) and their rules, all entities and individuals that are engaged in the sale of goods in China are generally required to pay VAT at a rate of 17.0% of the gross sales proceeds received, less any deductible VAT already paid or borne by the taxpayer. Further, when exporting goods, the exporter is entitled to a portion of or a full refund of the VAT that it has already paid or borne. Shipping costs Shipping costs are included in selling expenses and totaled $13,172 and $16,971 for the three months ended March 31, 2013 and 2012, respectively. Advertising Advertising is expensed as incurred and is included in selling expenses on the accompanying consolidated statements of operations and comprehensive income. For the three months ended March 31, 2013 and 2012, advertising expense amounted to $18,474 and $38,951, respectively. Comprehensive income(loss) Comprehensive income (loss) consists of net income and foreign currency translation adjustments, and is presented in our Consolidated Statements of Operationsand Comprehensive Income (Loss). Reverse stock split and conversion of preferred shares We effected a one-for-700 reverse stock split on December 11, 2012. All share and per share information has been retroactively adjusted to reflect this reverse stock split. Additionally, upon the effectiveness of the reverse stock split, all outstanding convertible series B and C shares were automatically converted into common shares. Net income per share of common stock Basic net income per common share is computed by dividing net income available to common stockholders by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed by dividing net income by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. For the three months ended March 31, 2012, both basic and diluted weighted-average number of common shares included the 3,362,749 shares of Series B convertible preferred shares issued in connection with the pre-merger transactions and the 6,500,000 shares of Series C convertible preferred shares issued in connection with the Shares Exchange Transaction as if the common shares are issued at the issuance date in connection with the pre-merger transactions and are issued at the earliest period presented or retroactively restated as a result of recapitalization since these convertible preferred shares have automatic conversion feature.These Series B and Series C are deemed converted. As of March 31, 2013 and December 31, 2012, we did not have any common stock equivalents and potentially dilutive common shares. Recently issued accounting pronouncements In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210). The objective of this Update is to provide enhanced disclosures that will enable users of its financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position. This includes the effect or potential effect of rights of setoff associated with an entity’s recognized assets and recognized liabilities within the scope of this Update. The amendments require enhanced disclosures by requiring improved information about financial instruments and derivative instruments that are either (1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with either Section 210-20-45 or Section 815-10-45. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The adoption of ASU 2011-11 did not have a material effect on the Company’s consolidated financial position, results of operations or cash flows. - 8 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 In July 2012, FASB issued Accounting Standards Update ("ASU") No.2012-02, Intangibles-Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment. ASU No.2012-02 simplifies the guidance for testing the decline in the realizable value (impairment) of indefinite-lived intangible assets other than goodwill. ASU No.2012-02 allows an entity the option of first performing a qualitative assessment to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired. The amendments in this ASU are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. The adoption of ASU No.2012-02 did not have a material impact on our consolidated financial position, results of operations or cash flows. In August 2012, the FASB issued Accounting Standards Update (“ASU”) 2012-03, “Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin (SAB) No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22 (SEC Update)” in Accounting Standards Update No. 2012-03. This update amends various SEC paragraphs pursuant to the issuance of SAB No. 114. The adoption of ASU 2012-03 did not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. In October 2012, the FASB issued ASU 2012-04, “Technical Corrections and Improvements” in Accounting Standards Update No. 2012-04 ("ASU 2012-04"). The amendments in this update cover a wide range of topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 did not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies.Due to the tentative and preliminary nature of those proposed standards, we have not determined whether implementation of such proposed standards would be material to our consolidated financial statements. NOTE 3 – OTHER RECEIVABLE Other receivable mainly consists of export tax refund from China's State Administration of Taxation. As a measure to encourage export, the Chinese tax code provides for a tax refund based on the amount and products exported by Chinese corporate taxpayers. The statutory tax refund rate is 15% of cost of goods sold for export sales. Other receivable consist of the following: March 31, December 31, Tax refund receivable $ $ Other Total $ $ NOTE 4 – PROPERTY AND EQUIPMENT At March 31, 2013 and December 31, 2012, property and equipment consisted of the following: Estimated Life March 31, December 31, Office equipment 5 Years $ $ Vehicles 5 Years Machinery andequipment 3 Years Less: accumulated depreciation ) ) $ $ Depreciation expenses amounted to $18,988 and $8,740 for the three months ended March 31, 2013 and 2012, respectively. - 9 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 NOTE 5 – INTANGIBLE ASSETS Intangible assets represent accounting software purchased in July 2011, which is amortized on a straight line basis during its useful life of 5 years. For the three months ended March 31, 2013 and 2012, amortization expenses amounted to $772 and $740, respectively. NOTE 6 – ADVANCE FROM CUSTOMERS Advance from customers represent prepayment to us for merchandise that had not been shipped to customers. Advance from customers amounted to $201,807 and $142,125 as of March 31, 2013 and December 31, 2012, respectively. NOTE 7 – LOAN PAYABLE On November 2, 2012, we borrowed RMB 23,000,000 ($3,670,252 and $3,650,156 at March 31, 2013 and December 31, 2012, respectively) from Guangfa Bank Co., Ltd. Shantou Zhongshan Branch. Under the terms of loan agreement, interest is payable monthly at an annual rate of 6.9% and is due on November 2, 2013. If the loan is not paid by the due date, the default annual interest rate shall be 8.97% per annum. The loan is secured by a property owned by Shantou Youbang International Express Supervision Center Co., Ltd., a company owned by Ms. Guihong Zheng, Mr. Wei Lin’s wife, and by a personal guarantee of Xinna Cai, a third party. For the three months ended March 31, 2013 and 2012, interest expense related to this loan amounted to $63,194 and $0, respectively. NOTE 8 – RELATED PARTY TRANSACTIONS Prepaid expenses - related party From time to time we advance funds to related parties for business travel and expenses.On March 31, 2013 and December 31, 2012, we advanced Guihong Zheng $1,492 and $1,484 for business expenses, respectively, which has been included in prepaid expenses on the accompanying consolidated balance sheets. Loans payable – related party We entered into two-year promissory note agreements for $20,000 and $60,000 with China Direct Investments, Inc., respectively, for an aggregate loan amount of $80,000. The proceeds of the loans were used for working capital purposes. The loan amounts of $20,000 and $60,000 and all accrued and unpaid interest are due no later than the earlier of on March 20, 2014 and May 9, 2014, respectively, or upon the completion of an offering of the Company’s securities to raise capital. The loans bear interest at 2% per annum. For the three months ended March 31, 2013 and 2012, interest expense related to these loans amounted to $539 and $0, respectively. Advances to suppliers – related parties We purchase products from Universal Toys Trading (Hong Kong) Limited (“Universal Toys”) that we sell to our customers. The sole shareholder of Universal Toys is Mr. Xiaodong Ou,the brother-in-law of our Chairman and Chief Executive Officer,Mr. Wei Lin. During the three months ended March 31, 2013 and 2012, we purchased $0.2 million and $0.5 million from Universal Toys and at March 31, 2013 and December 31, 2012, we owed Universal Toys $0 and $0, respectively.The Company agreed to purchase various products from Universal Toys, Universal Toys fills the purchase order in accordance with the Company’s specifications, and the Company is then obligated to pay Universal Toys upon delivery in accordance with its customary terms offered other suppliers /vendors. On June 1, 2010, BT Shantou entered into a 10-year contract manufacturing agreement with Xinzhongyang Toys Industrial Co. Ltd., (“Xinzhongyang”) to produce the Big Tree Magic Puzzle (3D). Mr. Lin, our Chief Executive Officer and Ms. Guihong Zheng, his wife own Xinzhongyang. During the three months ended March 31, 2013 and 2012, we purchased approximately $3,000 and $20,000 from Xinzhongyang, respectively. - 10 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 Advances to suppliers – related parties reflect prepayments to the above related party suppliers for purchases of toy products not yet received. As of March 31, 2013 and December 31, 2012, advances to suppliers – related parties consisted of the following: March 31, December 31, Advances to supplier - Universal Toys $ $ Advances to supplier - Xinzhongyang Total $ $ Due from related party From time to time, BT Shantou receives advances from and makes advances to Xinzhongyang, for working capital purposes.At times the total payment the Company repaid to Xinzhingyang exceeds the total balance due to Xinzhongyang.Xinzhongyang is under the common control of Mr. Lin and his wife. At March 31, 2013 and December 31, 2012, amounts due from related party amounted to $2,877,510 and $261,970, respectively. The Company accounted for and presented the advances due from related party as a reduction of stockholders’ equity in accordance with the guidance of ASC 505-10-45. It is possible that these working capital advances by us to Xinzhongyang could be deemed to be in violation of Section 402 of the Sarbanes-Oxley Act of 2002, however, we have not made a determination as of the date hereof if the advances resulted in a violation of that provision. We expect that the working capital advance made by us to Xinzhongyang will be repaid. If, however, the amount is not repaid and/or it was determined that these advances violated the prohibitions of Section 402 from making loans to executive officers or directors, the Company could be subject to investigation and/or litigation that could involve significant time and costs and may not be resolved favorably. The Company is unable to predict the extent of its ultimate liability with respect to these transactions. The costs and other effects of any future litigation, government investigations, legal and administrative cases and proceedings, settlements, judgments and investigations, claims and changes in this matter could have a material adverse effect on the Company’s financial condition and operating results. For the three months ended March 31, 2013, due from related party activity consisted of the following: Balance, December 31, 2012 $ Working capital advances to Xinzhongyang Repayments made by Xinzhongyang ) Effect of foreign currency exchange Balance, March 31, 2013 $ Due to related parties From time to time we received advances from related parties for working capital purposes.The advances bear no interest and are payable on demand. For the three months ended March 31, 2013, due to related party activities consisted of the following: Wei Lin (1) China Direct Investments, Inc. (2) Total Balance, December 31, 2012 $ - $ $ Working capital advances Repayments ) - ) Effect of foreign currency exchange - Balance, March 31, 2013 $ $ $ Mr. Wei Lin is our chief executive officer and Chairman of the Board.At March 31, 2013, balances due to Mr. Lin primarily consisted of advances for working capital. China Direct Investments, Inc. is a principal shareholder of the Company. The balance on March 31, 2013 consisted of amounts due to China Direct Investments, Inc. for advances to the Company to pay certain legal and accounting fees. These advances bear no interest and are payable on demand. - 11 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 Operating lease– related party BT Shantou leases its principal executive offices and our first toy showroom for RMB 72,000 per annum from Yunjia, a company owned by Mr. Lin and his wife, Guihong Zheng. During the three months ended March 31, 2013 and 2012, we paid Yunjia RMB18,000 and RMB 18,000 (approximately $2,868 and $2,858), respectively, in rent expense. The lease expires on December 31, 2021. Effective October 1, 2012 we leased a second showroom in Shantou from Shantou Youbang International Supervise Center, Co., Ltd. (“Shantou Youbang”), a company owned by Ms. Guihong Zheng, Mr. Wei Lin’s wife, for an annual rent of RMB 1,440,000 (approximately $228,571). The lease of the showroom expires on December 31, 2017.In connection with this lease, we paid a security deposit to Shantou Youbang of RMB360,000 ($57,447and $57,133 at March 31, 2013 and December 31, 2012, respectively) which is reflected as a security deposit – related party on the accompanying consolidated balance sheets. During the three months ended March 31, 2013 and 2012, rent expense for the Shantou Youbang showroom amounted to $57,353 and $0, respectively. NOTE 9 - OTHER PAYABLE On March 31, 2013, other payable of $5,851 consisted of accrued consulting fee and board expenses. On December 31, 2012, other payable of $50,926 consisted of accrued shipping and inspection fees, respectively. NOTE 10– CONCENTRATIONS AND CREDIT RISK (i) Customer Concentrations Customer concentrations for the three months ended March 31, 2013 and 2012 and as of March 31, 2013 and December 31, 2012,were as follows: Net Sales Accounts Receivable For three months ended March 31, March 31, December 31, Always Trading International Limited 20.1% - 11.7% 56.4% Vigtor International - 14.5% - 0.7% Goodman - 12.2% - - Poundland Far East Ltd 12.1% 17.1% 6.4% - Total 32.2% 43.8% 18.1% 57.1% A reduction in sales from or loss of such customers would have a material adverse effect on our results of operations and financial condition (ii) Vendor Concentrations Vendor purchase concentrations for March 31, 2013 and 2012and as of March 31, 2013 and December 31, 2012, were as follows: Net Purchases Accounts Payable For three months ended March 31, March 31, December 31, Universal Toys (HK) Ltd(1) 3.2% 8.1% - - Jiada Toys 6.0% - 38.9% 35.1% Changtai Toys (Prosperous Toys) 57.5% 48.3% 23.2% - Yintai International (Win Tide) 25.6% 28.7% 4.7% - Guangdong Chenghai Xiongcheng Plastic Toys - - 10.4% 19.8% Total 92.3% 85.1% 77.2% 54.9% Universal Toys is a related party, whose sole shareholder is Mr. Xiaodong Ou, the brother-in-law of Mr. Wei Lin, our Chairman and CEO. See Note 8 – Related Party Transactions. - 12 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 (iii) Credit Risk The Company's operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC's economy. The Company's operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. The Company's results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and trade accounts receivable. Substantially all of the Company’s cash is maintained with state-owned banks within the PRC, the currency of which is not free trading, and no deposits are covered by insurance. Foreign exchange transactions are required to be conducted through institutions authorized by the Chinese government and there is no guarantee that Chinese currency can be converted to U.S. or other currencies. We have not experienced any losses in such accounts and believe we are not exposed to any risks on its cash in bank accounts. At March 31, 2013 and December 31, 2012, the Company’s cash balances by geographic area were as follows: Country: March 31, 2013 December 31, 2012 PRC $ % $ % United States % % Hong Kong % % Total cash and cash equivalents $ % $ % (iv)Foreign currency risk We cannot guarantee that the current exchange rate will not fluctuate. There is always the possibility that we could post the same amount of profit for two comparable periods, and because of a fluctuating exchange rate actually post higher or lower profit depending on exchange rate of RMB converted to U.S. dollars on that date.The exchange rate could fluctuate depending on changes in the political and economic environments without notice. NOTE 11 - STOCKHOLDERS’ EQUITY Preferred Stock The Company is authorized to issue 20,000,000 shares of Preferred Stock, no par value, with such designations, rights and preferences as may be determined from time to time by the Board of Directors. Common Stock The Company is authorized to issue 100,000,000 shares of Common Stock; $0.00001 par value.As of March 31, 2013 and December 31, 2012, there were 10,350,179 and 10,200,179 shares of common stock issued and outstanding, respectively. Common stock issued for services On January 3, 2013, we entered into a consulting agreement with Dore Perler to engage Mr. Perler to provide us with sales consulting and managerial services related to our operations in North America for a period terminating on January 31, 2014. The consulting agreement provides that we shall issue Pearl Group 150,000 shares of our post-reverse-split common stock. Such shares were issued on March 28, 2013. The Company valued these common shares at the fair value of $0.63 per common share based on the quoted trading price of the common stock on the grant date which is the measurement date. In connection with issuance of these common shares, the Company recorded stock-based compensation of $94,500. NOTE 12 – COMMITMENTS AND CONTINGENCIES Effective on December 18, 2011 we have operated two mini showrooms with 570 and 600 square feet respectively located in the terminals for domestic flights and international flights in Jieyang Chaoshan International Airport. The vendor permits and leases associated with the showrooms obtained from Shantou Airport Company of Guangdong Airport Management Corporation (“GAMC”) will expire on February 17, 2015. During the term, we are obliged to pay for two mini showrooms with a combined monthly fee of RMB15,929 (approximately $2,470) to Shantou Airport Company, including vendor permit fee of RMB8,299 (approximately $1,290) rent of RMB6,540 (approximately $1,010), and administration fee of RMB1,090 (approximately $170). - 13 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 See Note 8 – Related Party Transactions for the detail terms on the related party operating leases of our principal executive offices and the two showroom facilities. Future minimum rental payments required under third party and related parties operating leases are as follows: 12 months period ending March 31: Third Party Related Parties (See Note 8) Total $ $ $ - - - Thereafter - Total $ $ $ Litigation From time to time we may be a defendant and plaintiff in various other legal proceedings arising in the normal course of our business.As of the date of this Annual Report, our management is not aware of any proceedings to which any of our directors, officers, or affiliates, or any associate of any such director, officer, affiliate, or security holder is a party adverse to our company or has a material interest adverse to us. NOTE 13 – RESTATEMENT The Company's consolidated financial statements have been restated for the as of March 31, 2012 and for the three months then ended. On April 3, 2013, we determined that we incorrectly understated an obligation due to related parties and overstated additional paid -in capital. On July 5, 2runei acquired 100% of the equity interest in BT Shantou from Mr. Lin and Ms. Zheng at the price of RMB 5,000,000, representing the original capital contributed by Mr. Lin and Ms. Zheng in BT Shantou. Previously, we erroneously reduced amounts due to related parties of RMB 5,000,000 during our financial statement consolidation process in order to eliminate BT Brunei's investment in BT Shantou instead of reducing additional paid-in capital. Accordingly, we restated our consolidated balance sheet at March 31, 2012 to properly reflect a liability due to Mr. Lin and Ms. Zheng of approximately $792,117 and we reduced additional paid-in capital by $697,045, and we reduced accumulated other comprehensive income of $95,072 in correcting the error. The correction of this accounting error resulted in an increase in total liabilities of $792,117 and a reduction in shareholders' equity of $792,117. Additionally, for the three months ended March 31, 2012, we reduced comprehensive income by $95,072 on the consolidated statement of operations and comprehensive income. The restatement did not affect net income or net income per common share. On the consolidated statement of cash flows, we increased net cash used in operations by $163,176, increased net cash provided by financing activities by $279,187, and reduced the effect of exchange rate on cash by $116,011. Accordingly, the Company’s consolidated balance sheet at March 31, 2012 and the consolidated statement of operation and comprehensive income, and cash flows for the three months ended March 31, 2012 have been restated herein. The effect of correcting this error in the Company’s consolidated financial statements at March 31, 2012 and for the three months then ended are shown in the table as follows: - 14 - BIG TREE GROUP, INC. AND SUBSIDIARIES Notes to Unaudited Consolidated Financial Statements March 31, 2013 Consolidated Balance Sheet data March 31 2012 As previously reported Adjustments to Restate Restated Total Assets $ $
